EXCLUSIVE DISTRIBUTION AND MANUFACTURING LICENSE AGREEMENT - VEHICLES THIS AGREEMENT ("Agreement"), effective this 27th day, of August, 2009 ("Effective Date"), is entered into by Serenergy A/S, CVR-no. 29 61 66 47, Majsmarken 1, DK-9500 Hobro, Denmark (the "Company") a Denmark Corporation (hereinafter "Serenergy" or the "Supplier" or a "Party") a Danish Corporation, and Inscrutor Inc., a company incorporated in the State of Delaware, company number EID 32-0251358, (hereinafter "Inscrutor" or the "Distributor" or a "Party"), a Delaware Corporation. WHEREAS, the Supplier is in the business of developing, manufacturing and selling fuel cells and related products throughout the world; WHEREAS, the Distributor is in the business of market development and business devel­opment and wishes to distribute globally the Supplier's products within the segments for all types of vehicles; WHEREAS, the Supplier wishes to provide all such products to the Distributor for distri­bution globally to the segments for all types of vehicles on an exclusive basis; NOW THEREFORE, in consideration of the promises and agreements set forth herein, the parties, each intending to be legally bound hereby, do promise and agree as follows: 1. Definitions In this Agreement the terms mentioned below shall have the following meaning: Agreement Shall mean this agreement, including schedules. Effective Date Means the date first written above. Confidential Information Means any information of any kind or nature whatsoever, whether written or oral, includ­ing, without limitation, this Agreement, fi­nancial information, trade secrets, customer lists and other information, regarding the Par­ties and the Products, which is not known to the general public. Global Means all countries in the world without limita­tion. Products Means all the Supplier's products from time to time. Term Means the period commencing on the Effec­tive Date and terminating as set forth in Clause 10 hereof. Trademarks Means all trademarks, service marks, logos, brand names, trade names, domain names and/or slogans used by the Supplier and /or the Distributor in connection with the Prod­ucts from time to time (whether registered or unregistered). Segment Means the segments for all types of vehicles driving on wheels intended for driving on public roads (i.e. excluding aeroplanes, golf carts and work vehicles such as fork lifts and tractors), including but not limited to cars of any kind, busses of any kind, vans of any kind, trucks of any kind and motorcycles of any kind. USD Means US Dollars. The Parties have agreed that the exchange rate between USD and DKK shall be calculated in accordance with the official exchange rate of Danmarks Na-tionalbank on the date in question. However, the Parties have agreed that the exchange rate between USD and DKK shall in no case be lower than 5.10, e.g. 100 USD shall at all times be equal to minimum DKK 510. 2. Grant of Right to Distribute and manufacture Appointment. Subject to the terms and conditions of this Agreement, the Supplier hereby appoints the Distributor as its Global exclusive distributor of the Products under which the Distributor has the exclusive right to conduct all sales, marketing and project-development within the Segment for the Term (see Clause 10), and the Distributor hereby accepts such appointment. Restriction on the Distributor's activities. The Distributor shall not, directly or indirectly i) engage in any promotional activities relating to the Products directed primarily to customers outside the Segment, or ii) solicit orders for Products from any prospective customer not be­longing to the Segment. Manufacturing license. The Supplier hereby grants to the Distributor for the Term an exclu­sive irrevocable license to manufacture the Products and/or other products based on the Supplier's technology to be sold by the Distributor to customers within the Segment. The Distributor has the right to decide, at the Distributer's sole discretion, whether the Products and/or other products based on the Supplier's technology shall be (i) manufactured by the Supplier, cf. Clause 6.2, (ii) manufactured and/or production coordinated by the Distributor, cf. Clause 7.1, or manufactured and/or production coordinated by an external manufacturer, cf. Clause 7.2. Restrictions on the Supplier's Activities. The Supplier shall not, directly or indirectly i) en­gage in any promotional activities relating to the Products directed primarily to any custom­ers within the Segment, or (ii) solicit orders for Products from any prospective customer within the Segment. The Supplier is entitled (i) to participate in scientific conferences, semi­nars, etc. within the Segment, and (ii) to perform work within EU with fully publicly funded, either Danish or EU funded, development projects within the Segment, without the Distribu­tor's prior written consent. Reservation of Rights by the Supplier. The Supplier reserves the right to take the following actions at any time upon sixty (60) calendar days prior written notice to the Distributor without liability: (i) to add Products to be used within the Segment, (ii) to modify the design of or upgrade the Products or any part of the Products to be used within the Segment.
